DECISION
The application of the above-named defendant for a review of the sentence of 20 & 15 for Burglary & Assault to run concurrently, imposed on May 23rd, 1972, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed
We wish to thank George Martin of the Montana Defender Project for his assistance to the defendant and to this Court
SENTENCE REVIEW DIVISION
Paul G. Hatfield, chairman; Jack D. Shanstrom, Jack L. Green.